Appeals by the defendant from (1) an amended judgment of the County Court, Suffolk County (Rohl, J.), rendered March 8, 1984, which, after a hearing on December 16, 1983, wherein defendant was found to have violated the conditions of his probation, vacated his sentence of five years’ probation and resentenced him to an indeterminate term of 2 to 6 years’ imprisonment, and (2) a judgment of the same court (Seidell, J.), rendered May 14, 1984, convicting him of manslaughter in the first degree, upon his plea of guilty, and sentencing him to an indeterminate term of imprisonment of 121/2 to 25 years as a second felony offender, said sentence to be concurrent with the one imposed on March 8, 1984.
Amended judgment and judgment affirmed.
Neither the record nor the cases cited by defendant provides any support for defendant’s contentions that the proof adduced at his probation violation hearing was insufficient to sustain the finding that he violated the conditions of his probation.
Defendant’s argument that his guilty plea to manslaughter in the first degree was not knowingly and voluntarily made was not preserved for appellate review since he did not move to withdraw his plea or vacate the judgment in the court of first instance (People v Pascale, 48 NY2d 997; People v Perkins, 89 AD2d 956).
Defendant also argues that the sentences imposed on him were harsh and excessive. He offers no valid reason why the sentences imposed upon him, which were within the statutory maximum, should be disturbed (see, People v Suitte, 90 AD2d 80). Mangano, J. P., Bracken, Rubin and Kunzeman, JJ., concur.